TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                        NO. 03-10-00120-CV




                                  Walter Lee Hall, Jr., Appellant

                                                   v.

             HSBC Mortgage Services, Inc., its Successors and Assigns, Appellee




            FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
       NO. C-1-CV-07-010279, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellant Walter Lee Hall, Jr., filed his notice of appeal on February 12, 2010, and

the various parts of the appellate record were filed throughout the year. On December 7, Hall filed

a second motion for extension of time to file his brief, asserting that the clerk’s record was deficient

because it lacked documents related to whether he should be allowed to appeal as an indigent and

asking to have the deadline extended for thirty days beyond the date the clerk’s record was

supplemented. A supplemental clerk’s record containing documents related to Hall’s status as an

indigent was filed on January 24, 2011, and on that same day, we sent Hall notice that the record had

been supplemented and that his brief was due no later than February 23, 2011. We cautioned Hall

that if his brief was not timely filed, we would dismiss the appeal. To date, Hall has not filed his

brief. We therefore dismiss the appeal for want of prosecution. Tex. R. App. P. 42.3(b).
                                                  ____________________________________

                                                  David Puryear, Justice

Before Justices Puryear, Pemberton and Rose

Dismissed for Want of Prosection

Filed: April 15, 2010




                                              2